DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “joining three or more section segments by welding …” The limitation is indefinite for several reasons. First, it is unclear as to whether Applicant intends the ‘section segments’ to refer to, and further define, the ‘plurality of section segments’ previously set forth in claim 1, or whether Applicant intends to set forth a second set of ‘section segments,’ separate and independent from the ‘section segments’ previously set forth. It is further unclear as to whether Applicant intends the limitation to refer to, and further define, the step of ‘joining the plurality of section segments by welding …” previously set forth in claim 1, or whether Applicant intends to set forth a second step of ‘joining section segments by welding …,’ which is separate and independent from the ‘joining’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation to refer to, and further define, both the ‘plurality of section segments’ and the step of ‘joining the section segments’ previously set forth.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4 - 6, 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (U.S. Patent Application Publication Number 2017/0335592) in view of Taterra (German Patent Publication Number DE 10 2013 107 059 A1, cited in IDS) and Kristensen (U.S. Patent Application Publication Number 2014/0230223).
As to claim 1, Pedersen teaches a method for building a metallic tower for a wind turbine (abstract), the tower comprising a plurality of hollow cylindric metallic tower sections, wherein the tower sections are configured for stacking in a longitudinal direction to form the metallic tower (figure 1, element 10 being the ‘tower’ and elements 14a and 14b being the ‘hollow cylindric metallic tower sections’; page 2, paragraph 33), each of the tower sections comprising a plurality of section segments, each of the plurality of section segment including two longitudinal edges (figures 1 – 3, elements 30a, 30b, and 30c being the ‘plurality of section segments’ and element 16 being the ‘longitudinal edges’; pages 2 and 3, paragraphs 34 and 46, wherein the three ‘segments’ are the ‘section segments’), the method comprising: providing the plurality of section segments (figures 1 – 3, elements 30a – 30c; pages 2 – 3, paragraphs 33, 34, and 46); transporting the plurality of section segments of each of the tower sections to a building site where the tower is to be erected (figures 8 - 10; page 5, paragraphs 60 – 66); joining the plurality of section segments to reconstruct each of the cut tower sections (figures 13a – 13c, elements 30a – 30c; page 5, paragraph 68); and stacking each of the tower sections to build the tower (page 7, paragraph 92).
However, while Pedersen teaches the step of providing the plurality of section segments, Pedersen does not teach how to manufacture the plurality of section segments. Taterra teaches a method for building a metallic tower for a wind turbine (machine translation, paragraphs 1 and 2), the tower comprising a plurality of hollow cylindric metallic tower sections, wherein each of the tower sections are configured for stacking in a longitudinal direction to form the metallic tower (figures 4, 5, and 9, element 6 being the ‘tower’ and element 1 being the ‘tower sections’; machine translation, paragraphs 29 and 49), each of the tower sections comprising a plurality of section segments, each of the plurality of section segment including two longitudinal edges (figures 4 - 7, elements 21 being the ‘longitudinal edges’; machine translation, paragraph 20, wherein the ‘sub-shells’ and ‘partial shells’ are the ‘section segments’), the method comprising: manufacturing each of the plurality of section segments (figures 4 – 7; machine translation, paragraph 20); transporting plurality of section segments of each of the tower sections to a building site where the tower is to be erected (machine translation, paragraph 20); joining the plurality of section segments to reconstruct each of the cut tower sections (figure 8; machine translation, paragraphs 57 – 59); and stacking each of the tower sections to build the tower (figure 9, elements 1 and 9; machine translation, paragraphs 48 and 68). Taterra further teaches that each of the plurality of section segments are manufactured by a method comprising: at a manufacturing site, manufacturing the hollow cylindric metallic tower sections, wherein the tower sections are configured for stacking in the longitudinal direction for form the metallic tower (figures 4, 5, and 9, element 1 being the ‘tower sections’ and element 6 being the ‘metallic tower’; machine translation, paragraphs 20 and 49); cutting each of the tower sections longitudinally into the plurality of section segments (figures 6 and 7; machine translation, paragraphs 54 and 55), each of the plurality of section segments including two longitudinal cutting edges (figures 6 and 7, elements 21 being the ‘longitudinal cutting edges’). Examiner notes that Taterra teaches an embodiment in which either each of the individual tower sections are cut into respective section segments or the formed metallic tower is cut into the at least two section segments (figures 6 and 7, element “1/6”; machine translation, paragraphs 54 and 55). For the purposes of this Office Action, Examiner is applying the embodiment of each the individual tower sections being cut into respective section segments. It would have been obvious to one skilled in the art to form the section segments of Pedersen, by first manufacturing the tower sections, and then cutting the tower sections longitudinally to from the section segments, as taught by Taterra, because Taterra teaches that such a method provides the benefit of ensuring that the section segments accurately and precisely fit together to form the respective tower sections, while also allowing for quick assembly of the tower without unnecessary difficulty (machine translation, paragraphs 13 and 19).
However, Pedersen that the step of joining the plurality of section segments together is performed by bolting the plurality of section segments together using flanges (page 2, paragraph 34). Kristensen teaches a method for building a metallic tower for a wind turbine (abstract), the method comprising: forming a first tower section of the tower by joining longitudinal edges of two section segments together to construct the tower section (figure 2, element 6 being the ‘first tower section’ and elements 9 and 10 being the ‘section segments’; page 4, paragraph 87); and stacking the first tower section and a plurality of other tower sections together to form the tower (figures 1 and 2, element 1 being the ‘tower’ and elements 22 being the ‘other tower sections’; page 4, paragraph 87). Kristensen further teaches that the step of joining the longitudinal edges of the two section segments is performed by welding without the use of flanges (figures 2 and 10, elements 9 and 10; pages 4 - 6, paragraphs 92, 95, and 110). It would have been obvious to one skilled in the art join the section segments together, as taught by Pedersen, by substituting the method of joining by welding without flanges, as taught by Kristensen, for the method of joining by bolting to flanges, as taught by Pedersen, because Kristensen teaches that either welding or bolting would provide the benefit of securely joining the section segments together (figure 2, elements 9 and 10; page 5, paragraph 95).
As to claim 2, Pedersen teaches that each tower section comprises at least one subsection (figure 1, elements 11 being the ‘subsection’; page 2, paragraph 32). However, Pedersen does not teach how to manufacture the subsections. Taterra also teaches that each tower section comprises at least one subsection (machine translation, paragraph 20), wherein the at least one subsection is manufactured by a process comprising: providing a metal sheet, rolling the metal sheet, and welding the rolled metal sheet (machine translation, paragraph 20). It would have been obvious to one skilled in the art to manufacture the subsections of Pedersen, by the method taught by Taterra, because one skilled in the art would have recognized that such a method provides the benefit of efficiently forming the subsections in a cost-effective manner.
As to claim 4, Pedersen further teaches that the tower sections each include a plurality of ends (figure 1, opposing ends of elements 14a and 14b being the ‘plurality of ends’), wherein the tower sections comprises: a flange on a left and right side of the tower sections (figure 1, element 17 being the ‘flange’; page 2, paragraph 33).
As to claim 5, because Pedersen teaches the embodiment of ‘adding a flange,’ and the limitations of claim 5 further define the alternative embodiment of ‘painting,’ Pedersen is not required to teach the limitations of claim 5 to show anticipation.
As to claim 6, while Pedersen in view of Taterra teaches cutting the section segments, Taterra does not teach how to perform the cutting. Kristensen further teaches that a portion of the section segment of the tower of the wind turbine is cut (figure 2, element 10; page 4, paragraph 91). Kristensen teaches the cutting being performed by a flame cutting machine (page 4, paragraph 91). It would have been obvious to one skilled in the art to cut the section segments, as taught by Pedersen in view of Taterra, by a flame cutting machine, as taught by Kristensen, because Kristensen teaches that flame cutting is known to be an inexpensive, fast, and relatively simple method of cutting into a section segment of a wind turbine (page 3, paragraph 50).
As to claim 9, Kristensen teaches that before the joining by welding the at least two section segments, a reconstruction tool is used to position the at least two section segments (figures 8 - 10, elements 12 and 14 being the ‘reconstruction tool’; pages 5 – 6, paragraphs 107 - 110).
As to claim 10, Pedersen in view of Taterra and Kristensen teaches that after the joining the at least two section segments by welding the section segments to reconstruct the cut tower sections, a cutting area of the cut tower sections had not been painted. This can be found because Pedersen in view of Taterra and Kristensen does not teach painting a cutting area.
As to claim 13, Pederson teaches that each of the cut tower sections comprise three of the section segments (figure 3, elements 30a, 30b, and 30c; pages 2 and 3, paragraphs 34 and 46). As explained above, Pederson in view of Taterra and Kristensen teach that the joining is performed by welding without the use of flanges.
Claim(s) 7  and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen in view of Taterra and Kristensen as applied to claim 1 above, and further in view of Bartminn (International Publication Number WO 2017/167990 A1).
Because Bartminn is published in German, all citations to Bartminn will actually cite U.S. Patent Application Publication Number 2020/0378364, which claims priority from Bartminn.
As to claim 7, while Taterra teaches welding the longitudinal cutting edges of the section segments, Taterra does not teach V-bevelling the longitudinal cutting edges. Bartminn teaches v-bevelling longitudinal cutting edges of section segments of tower sections of a wind turbine from an inside prior to welding the longitudinal cutting edges together (figures 5, 6a, and 6d, element 18 being the ‘longitudinal cutting edges,’ elements 54 being the ‘section segments,’ element 62 being the ‘V-bevel,’ and element 64 being the ‘weld’; pages 4 and 5, paragraphs 42 and 74 - 75). It would have been obvious to one skilled in the art to V-bevel the longitudinal cutting edges of Pedersen, as taught by Bartminn, because Bartminn teaches that doing so will form a smooth welding between the longitudinal cutting edges (page 4, paragraph 42).
As to claim 11, while Pedersen in view Taterra teaches that the joining of the at least two section segments is accomplished by welding, Pedersen in view of Taterra does not teach the method of welding. Bartminn teaches a method of building a metallic tower for a wind turbine (abstract), the method comprising: joining section segments of the tower together by welding (figure 1, elements 12, 14, and 16 being the ‘section segments’; page 4, paragraph 50). Bartminn further teaches that the welding is performed by submerged arc welding (page 3, paragraph 35). It would have been obvious to one skilled in the art to weld the section segments together, as taught by Pedersen in view of Taterra, wherein the welding is performed by submerged arc welding, as taught by Bartminn, because Bartminn teaches that such a welding technique provides a joint sufficient strong for a wind turbine tower (pages 1 and 3, paragraphs 5 and 35).
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen in view of Taterra, Kristensen, and Bartminn as applied to claim 7 above, and further in view of DiBenedetto (U.S. Patent Number 3.890,482).
As to claim 8, while Pedersen in view of Taterra and Bartminn teaches welding the v-beveled longitudinal cut edges, Pedersen, Taterra, and Bartminn do not expressly teaches the welding being performed inside the tower section. DiBenedetto teaches a method for welding two section segments together (figure 5, elements 20 being the ‘section segments’; abstract and column 4, lines 40 - 44), wherein an edge of one section segment is v-beveled (figure 5, bottom end of upper element 20; column 4, lines 52 – 67). DiBenedetto further teaches that the welding is performed on an inside of the constructed section segments (figure 5, elements 20 and 341; column 5, lines 24 – 46). It would have been obvious to one skilled in the art to weld the v-bevel longitudinal cutting edges, as taught by Pedersen in view of Taterra and Bartminn, from an inside of the tower section to be reconstructed, as made obvious by DiBenedetto, because DiBenedetto teaches that the welding can be performed either inside or outside the joined section segments (figures 2 – 5).
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen in view of Taterra, Kristensen, and Bartminn as applied to claim 7 above, and further in view of Todd (U.S. Patent Number 3,339,058).
As to claim 14, while Pedersen in view of Taterra, Kristensen, and Bartminn teach welding the v-beveled longitudinal cutting edges, Pedersen in view of Taterra, Kristensen, and Bartminn do not teach treating the longitudinal cutting edges with a primer. Todd teaches a method of welding workpieces together along edges of the workpieces (column 1, lines 9 – 12). Todd further teaches that, prior to welding, the edges of the workpieces are treated with a primer (column 2, lines 29 – 34). It would have been obvious to one skilled in the art to treat the longitudinal cutting edges of Pedersen in view of Taterra, Kristensen, and Bartminn with a primer, as taught by Todd, because Todd teaches that primer treatment provides the benefit of increasing the weldability of the workpieces and increasing corrosion resistance of the workpieces (column 2, lines 15 – 34). Examiner further notes that the primer treatment would be applied prior to the v-beveling because Todd teaches that the priming treatment is applied to the surfaces which are to be welded (column 1, lines 9 – 12 and column 2, lines 15 – 34).
While not expressly taught by Pedersen in view of Taterra, Kristensen, Bartminn, and Todd, it would have been further obvious to one skilled in the art to perform the primer treatment prior to the transporting, so as to minimize the amount of time required to assemble the wind tower while at the building site.
Response to Arguments
Applicant's arguments filed June 10, 2022 have been fully considered but they are not persuasive.
Applicant first argues, on pages 8 – 9, that Kristensen does not teach joining a plurality of section segments by welding longitudinal edges of the section segments together. Examiner disagrees. Kristensen teaches joining the longitudinal edges of the section segments by welding without the use of flanges (figures 2 and 10, elements 9 and 10; pages 4 - 6, paragraphs 92, 95, and 110). Applicant argues, that aperture segment 10 cannot reasonably be considered a ‘section segment’ because Kristensen teaches the aperture segment 10 being a ‘door aperture segment.’ Examiner does not find this argument persuasive. While Kristensen teaches aperture segment 10 having an aperture for installing a door of the wind turbine (page 4, paragraph 88), aperture segment 10 is still a functioning wall segment of the wind turbine. The fact that the aperture segment 10 has an aperture in it would not dissuade one skilled in the art to find it obvious to substitute the joining by bolting method of Pedersen for the joining by welding method of Kristensen.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726